Citation Nr: 0840349	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1973 
to September 1977 and from November 1977 to November 1979.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The evidence of record demonstrates that a low back 
disorder is not related to active service.

2.  Bilateral hearing loss is manifested by Level 1 hearing 
acuity.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for a low back disorder and claim for 
entitlement to an initial compensable evaluation for 
bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the veteran's 
claims for service connection, a January 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of the assignment of effective dates or 
disability evaluations, there is no prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to the claim for entitlement to service 
connection, there is no prejudice to the veteran because 
service connection is denied herein, thus rendering moot any 
issues regarding effective dates and disability evaluations.  
See Dingess/Hartman, 19 Vet. App. 473.  With respect to the 
claim for an increased initial evaluation, there is no 
prejudice to the veteran because "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess, 19 Vet. 
App. at 490.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.



Service connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In January 2004 and November 2004 lay statements and his 
September 2004 notice of disagreement, the veteran reported 
that he injured his back during service while carrying 
weapons on 23 mile runs and that he fell while rapelling off 
a mountain in Japan.  He stated that he had muscle spasm 
during service.  The veteran reported that over the years, 
the pain worsened and he had to have surgery on his low back.  
He reported current back pain and stiffness and leg pain.  

The veteran's August 1973 service entrance examination was 
negative for any back disorder.  In a January 1974 service 
treatment record, the veteran complained of low back pain.  
The impression was muscle spasm.  Medication was provided.  
August 1977 and November 1969 service discharge examinations 
noted normal spine.

In a September 1, 1994 private medical record, the veteran 
reported a history of low back pain dating to August 22, 
1994.  The veteran was now reporting excruciating pain down 
the right calf.  The impression was ruptured disc at L4 to L5 
with inferior migration and intractable pain.  On September 
3, a microdiskectomy of L4 to L5 was conducted.  The 
preoperative diagnosis was ruptured disk, L4 to L5 on the 
right.  Two days later, the veteran was seen.  The veteran 
reported his back was sore when he stands up and that pain 
was his only limitation.

A March 2005 VA spine examination was conducted upon a review 
of the claims file.  The veteran reported low back pain with 
flare-ups upon any strenuous activity.  The veteran reported 
that he injured his back in Japan while rapelling and re-
injured his back while repelling at Camp Geiger in North 
Carolina.  The veteran stated he saw the medics who told him 
he had a low back strain.  The veteran also reported he 
injured his back on the job in 1995.  He did not return to 
that job after the surgery and is now a truck driver.  He had 
not missed any work due to his back.  Upon examination, the 
diagnosis was status post herniated nucleus pulposus with 
residuals.  The examiner opined that the current back 
disorder was not related to active service, noting that there 
was only one entry of muscle strain in the service records, 
that he did not report any back complaints upon service 
discharge, and that there was an intercurrent 1995 back 
injury.

The Board finds that the evidence of record does not support 
a finding of service connection for a low back disorder.  
There is a currently diagnosed low back disorder.  Degmetich 
v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Additionally, there 
was a muscle strain during service.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  The evidence of 
record, however, demonstrates that the veteran's current low 
back disorder is not related to active service, to include 
the documented low back muscle strain.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Herniated nucleus 
pulposus was not diagnosed until 1994, approximately 15 years 
after service discharge.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  The VA examiner, 
upon a review of the claims file and physical examination of 
the veteran, and with supporting rationale, opined that the 
current back disorder was not related to active service.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Although the veteran reported that his back 
disorder was due to several in-service back injuries, his 
testimony is competent to report the injuries but not to 
provide such a medical opinion.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (noting that lay testimony is competent 
to establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Accordingly, because the evidence does not 
demonstrate that the veteran's current low back disorder is 
related to active service, service connection for a low back 
disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased initial evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply here, because the 
current appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

By a June 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective December 17, 2005.  In September 2004, 
the veteran filed a notice of disagreement regarding the 
evaluation.  The RO issued a statement of the case in March 
2005 and in April 2005, the veteran filed a substantive 
appeal.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria.  See 38 C.F.R. §§ 4.85, 4.86.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  
Under the Schedule, such audiometric test results are 
translated into a numeric designation ranging from Level I to 
Level XI, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  A hearing 
impairment examination must be conducted by a state-licensed 
audiologist, include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test, and are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  If the puretone 
threshold is greater than 55 decibels at each of four 
specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz, VA must determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

A June 2004 VA audiological examination was conducted.  Pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
30
30
LEFT
25
15
25
45
40

The puretone threshold average was 24 in the right ear and 31 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 96 
percent in the left ear.

The evidence of record does not support entitlement to an 
initial compensable evaluation for bilateral hearing loss.  
First, there is no exceptional pattern of hearing impairment 
because the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz were not 55 decibels or more and the puretone threshold 
was not 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  See 38 C.F.R. § 4.86.  Second, the June 
2004 VA examination demonstrates that right and left ear 
hearing impairment translates into the Roman numeral 
designations of Level I.  See 38 C.F.R. § 4.85 (b)-(f), Table 
VI.  Using Table VII, the numeral designations of Level I 
hearing acuity in the right and left ears translate to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

In January 2004 and November 2004 lay statements and his 
September 2004 notice of disagreement, the veteran reported 
that he could hardly hear, that his wife tells him he talked 
loud, and that his hearing loss was not getting better.  He 
had to listen to the television up so loud that his family 
would leave the room.  However, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board 
cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, an initial compensable evaluation for 
bilateral hearing loss is not warranted at any time during 
the pertinent time period.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); Fenderson, 12 Vet. App. at 126.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements 
are met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The schedular evaluation in this case is not inadequate.  A 
compensable rating is provided for certain manifestations of 
bilateral hearing loss but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the veteran's hearing loss.  
Moreover, the evidence does not demonstrate other related 
factors.  The veteran has not required hospitalization due to 
service-connected bilateral hearing loss and marked 
interference with employment has not been shown.  In the 
absence of any additional factors, the RO's failure to refer 
this issue for consideration of an extraschedular rating was 
correct.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a low back disorder is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


